                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                               EASTERN DIVISION

 COURTENAY M. MINER,

      Plaintiff,

 v.                                                  Case No. 2:21-cv-00107-LA

 SPECIALIZED LOAN SERVICING LLC;                     Honorable Judge Lynn Adelman
 NEWREZ LLC d/b/a SHELLPOINT
 MORTGAGE SERVICING; 1900 CAPITAL
 TRUST III, BY U.S. BANK TRUST
 NATIONAL ASSOCIATION, NOT IN ITS
 INDVIDUAL CAPACITY BUT SOLELY AS
 CERTIFICATE TRUSTEE a/k/a MCM
 CAPTAL, LLC; and JOHNSON, BLUMBERG
 & ASSOCIATES,

      Defendants.

     ORDER ON PLAINTIFF’S MOTION TO CONSOLIDATE BRIEFING ON
 DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO EXTEND TIME TO FILE
          RESPONSE TO DEFENDANTS’ MOTIONS TO DISMISS

        Plaintiff, Courtenay M. Miner, by and through his counsel, having filed with this Court

his Motion to Consolidate Briefing on Defendants’ Motions to Dismiss and Motion to Extend

Time to File Response to Defendants’ Motions to Dismiss, the Court having reviewed same and

being advised in the premises, it is hereby ORDERED:

        1. Plaintiff’s Motion is granted.

        2. Plaintiff shall submit a consolidated brief in response to Defendants’ Motions to

            Dismiss [Dkt. 21-25] on or before April 28, 2021.

        3. Plaintiff is granted leave to file an oversized response brief exceeding 30 pages.

        4. Defendants shall each submit their respective reply brief on or before June 11, 2021.


Dated: __4/30/21_____________
                                              s/Lynn Adelman____________
                                                     U.S. District Judge



            Case 2:21-cv-00107-LA Filed 04/30/21 Page 1 of 1 Document 27
